I believe that defendant's second assigned error merits additional comment. The language used by plaintiff in completing her application for benefits was part of a party's statement offered by an adverse party. Hence, they were not hearsay. Evid. R. 801(D)(2)(a). Since they were relevant to the controversy they should have been admitted in evidence.
Plaintiff's statement that witnesses were "unknown" need not be an "admission" or inconsistent with trial testimony in order to be admissible. Her omission of any reference to an ankle injury constituted a "statement" in these circumstances. Consequently, that omission was proper evidence, regardless of its evaluation as an admission or a prior inconsistent statement.
However, I am not persuaded that defendant has demonstrated sufficient prejudice by the ruling excluding the proffered exhibit to justify a retrial. Therefore, I concur in the affirmance. *Page 429